Citation Nr: 1125426	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Army from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran has raised a claim for service connection for tremors secondary to medication for PTSD.  This matter is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  At all times during the appellate period, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by occupational and social impairment with reduced reliability and productivity, manifested by flattened affect, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is not shown to be unable to obtain or retain substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  The RO sent the Veteran a letter in July 2009 that informed him of the requirements to establish an increased evaluation for PTSD.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The July 2009 letter also notified the Veteran that an effective date would be assigned if the claim were granted.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.

VA has afforded the Veteran an adequate examination on the issue of an increased rating for PTSD in August 2009.  At that examination, the claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  The diagnosis given was consistent with the examination report, based on the symptoms and history reported by the Veteran and the GAF score assigned by the physician.  Therefore, the Veteran has been afforded an adequate examination on the issue of an increased rating for PTSD.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. § § 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is rated under Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  Id.  A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The United States Court of Appeals for Veterans Claims (CAVC) has held that the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Evidence

Prior to June 2008, the evidence shows continued complaints of irritability, panic attacks, nightmares, depression, hypervigilance, disrupted sleep, and occasional audio hallucinations.  The Veteran was involved in ongoing monthly treatment with the Shreveport VA clinic and attended weekly group therapy sessions at the clinic from January 2007 until September 2008.  He was not hospitalized for psychiatric problems.  He was consistently noted to be well-dressed, well-nourished, well-oriented, and to have good hygiene. His GAF scores were in the low to mid-50's, with one score of 48.

Throughout the time period relevant to this appeal, the Veteran's condition has remained fairly stable, with slight improvement.  In June 2008, the treating VA psychiatrist noted that the Veteran appeared depressed, was sleeping better, and had no change in his paranoia.  He was noted to be well-nourished, well-dressed, and to have good hygiene.  He had no visual hallucinations, his thoughts were clear and organized, and no suicidal ideations or intent.  He was in mild distress, had flight of ideas, had audio hallucinations, and paranoia.  A GAF score of 35 was assigned.  In August 2008, the Veteran reported good sleep and no improvement in nightmares.  He was noted to be in no apparent distress and was alert and oriented to person, place, time, and object.  A GAF score of 50 was assigned by the treating psychiatrist.  In October 2008, the Veteran reported no change in his nightmares.  The Veteran's flight of ideas and audio hallucinations were noted to have improved.  A GAF score of 50 was assigned by the treating psychiatrist.  In January 2009, the Veteran's medications were adjusted, and he was assigned a GAF score of 60-65 by the treating psychiatrist.  He was noted to rarely have audio hallucinations.  In May 2009, the Veteran attended group therapy and stated that he had a problem with being told what to do and that when he is moody, he sometimes acts in a way that he does not like.  In July 2009, the Veteran stated that he was not sleeping due to nightmares and was taking too much medication; new medications were discussed.  The treating psychiatrist assigned a GAF of 50.  At a second July 2009 visit, the Veteran reported his new medications were not working and that he was very distressed because he was not sleeping.  He also reported increased irritability and anger.  The medical intern supervised by a psychiatrist assigned a GAF of 50.  In August 2009, the Veteran reported no improvement in irritability, audio hallucinations, and thoughts of harming others with no plan or intent to act on them.  The medical intern supervised by a psychiatrist assigned a GAF score of 50.  

At an August 2009 fee-based examination, the Veteran reported sleep problems, nightmares, depression, anxiety, panic attacks, anger issues, mistrust of others, and social isolation on a daily basis.  He also reported that he had been warned about his productivity levels in his current custodial job.  He reported that he had been at the custodial job for a year and that he had taken one to two weeks off for medical and psychiatric issues, mainly for depression.  The Veteran stated that he had an inabililty to form lasting relationships with women, which caused him to feel badly.  He stated he had one good friend that he visited one to two times per month.  He also reported hobbies of raising two German Shepard dogs and playing pool.  The Veteran reported getting angry and yelling at others, but no physical aggression.  The examiner found the Veteran's symptoms of PTSD to be daily and moderate to severe in nature.  The examining psychologist found the Veteran's symptoms to be severe enough to interfere with occupational and social functioning.  The examining psychiatrist assigned a GAF score of 55.  

In September 2009, the Veteran reported continuing sleep difficulty, but that his sleep was improving and he felt "good" upon waking.  He reported feeling "moody" lately and that he prefers being alone sometimes.  He stated that he did not want to be around his "lady friend" sometimes.  The Veteran also described decreased energy.  A GAF score of 50 was assigned by the resident physician.  In October 2009, the Veteran reported trembling, but denied increased stress; the trembling improved with the discontinuance of some of the Veteran's medications.  He denied improvement of his depression.  The medical intern supervised by a psychiatrist assigned a GAF score of 50-54.

In December 2009, the Veteran reported that he was sleeping better, but that he had still been waking up with nightmares.  He stated his mood had been up and down and that he was easily irritated.  A GAF score of 60-65 was assigned by a psychiatrist.  In January 2010, the Veteran reported no improvement since his last visit and trouble sleeping.  A GAF score of 60-65 was assigned by the psychiatrist.  In a second January 2010 visit, the Veteran reported better sleep, but no improvement in anxiety and irritability.  A GAF score of 60 was assigned by the psychiatrist.  In February 2010, the Veteran complained of continued irritability.  He also complained of tremors, which he said his neurologist had attributed to dyskinesia from taking Trazodone; however, the physician doubted the connection, because the Veteran was also on Depakote.  The Veteran also reported continuance of his hobby of raising his two German Shepard dogs.  A GAF score of 60 was assigned by a resident physician.  In an April 2010 visit, the Veteran's medications were adjusted.  A GAF score of 60 was assigned by the psychiatrist.  In May 2010, the Veteran reported that he had dropped some things at his job as an office clerk due to his tremor and that he had been fired as a result.  The Veteran reported that his neurologist had adjusted his medication and that he had to wait one to two weeks to see if the medication would work.  He reported depression since losing the job, but that he had been sleeping better due to medication.  A GAF score of 60 was assigned by a resident physician.  In June 2010, the Veteran reported feeling better due to medication, improvement of his tremor, and better sleep.  He stated that when he wakes up at night, sometimes he watches television and sometimes he tries relaxation breathing techniques.  A GAF score of 60 was assigned by the psychiatrist.  

In his July 2010 substantive appeal, the Veteran reported being let go from his custodial job because he was "not suited" for the job.  He reported problems concentrating.   He also reported that he had no close friendships and that he finds it hard to open up to anyone and share his thoughts, including to his doctors.  The Veteran also reported that the tremors made it difficult to perform his duties.

Schedular Rating

The Board finds that staged ratings are not appropriate here.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been occasional exacerbations or ameliorations of symptoms, their severity has generally remained consistent, as noted by the Veteran's treating doctors and therapists since 2002.  The Veteran's GAF scores have improved slightly, from mostly low to mid-50s to the low to mid-60s, during the time period relevant to this appeal.  

The Board finds that the disability picture presented most closely approximates a 50 percent rating.  The Veteran has persistently demonstrated depression and anxiety at levels which moderately interfere with his ability to function socially or occupationally.  He avoids crowds, and has difficulty maintaining effective relationships with anyone; he reports being "moody," and problems being around people, including his "lady friend."  Irritability remains a problem, as has maintaining quality of sleep, due to persistent nightmares. Medications have only limited effectiveness.  At times, the Veteran has had auditory hallucinations.  The treating physicians have consistently noted the Veteran's flattened affect.  Treating providers, in the best position to evaluate the Veteran's overall functioning, have consistently assigned GAF scores in the 50's, and, more recently, in the 60's.  Such scores denote moderate to serious impairment in overall functioning.

The Veteran has maintained a fairly high level of functioning, however.  Care providers note that he remains oriented and aware of his problems, and is willing to learn.  Care providers have also consistently noted that the Veteran is able to maintain hygiene and that he is well-nourished.  The Veteran was able to maintain employment at a custodial job for a period of roughly two years.  He has continued his hobby of raising and training two German Shepard dogs that are totally dependent on him.  Through the use of proper medication, the Veteran's sleep has improved.  Further, the Veteran's physicians have consistently noted the absence of suicidal ideations and obsessional rituals and have consistently noted the Veteran to be well-oriented.  He is able to function independently and appropriately, and has not demonstrated impaired impulse control, as his irritability has not led to periods of violence.  The Veteran has difficulty in establishing and maintaining effective relationships, but he does not demonstrate inability to do so, because he has an ongoing relationship with his "lady friend."  Finally, his physicians have consistently noted the Veteran's lack of delusions, inappropriate behavior, and danger of hurting himself or others.  His medical records contain no mention of the Veteran having memory loss of close relatives, own occupation, or own name.


Consideration has been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation in this case is adequate.  Ratings in excess of the rating assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The Veteran has shown no suicidal ideations, has demonstrated excellent attention to hygiene, has not demonstrated obssessional rituals, has not shown impaired impulse control or illogical speech, and has not shown disorientation or near-continuous panic or depression, making the higher ratings unsuitable for his current level of disability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities. 

The disability picture also does not show marked interference with employment or frequent periods of hospitalization.  Id.  The Veteran was employed as a custodian for two years, showing an ability to maintain employment.  The record shows no periods of hospitalizations.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral or consideration thereof is required.

Because the evidence of record does not reflect that the Veteran's PTSD resulted in occupational and social impairment beyond that contemplated by the currently assigned 50 percent rating at any time during the appeal period, the preponderance of the evidence is against his claim for an increased rating.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran has submitted a claim for an increased rating and evidence of unemployability.  As such, this claim requires consideration or TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent. 38 C.F.R. § 4.16(a).  In calculating whether a veteran meets that schedular criteria, disabilities resulting from a single accident are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The Veteran's sole disability, PTSD, is rated as 50 percent disabling; thus, he does not qualify for TDIU on a schedular basis.

The competent evidence of record also establishes that the Veteran's PTSD does not preclude gainful employment.  He has retained a good level of functional capacity, enabling him to care for himself daily and interact with others on a certain level.  In recent years, he has been able to retain both a "desk job" position and a custodian position for at least a year at a time, showing ability to maintain employment.  The record shows that the Veteran's tremors, not his PTSD, caused him to leave both jobs.  The record also shows that the Veteran did not engage in physical altercations at his custodial job, or require excessive time off due to his mental health; there is no evidence that he left his office job due to his PTSD, or experienced anger issues or problems interacting with others.  

The Veteran has manifested no outbursts of anger for the rating period at work.  While he continues to have sleep interferences, paranoia, irritability, and sensitivity to crowds, his PTSD does not disable him physically.  Thus, while there are types of work that might not be ideal for the Veteran, his PTSD is not so severe as to prevent all types of employment.  

Ultimately, the Veteran has demonstrated the ability to perform physical tasks, which would allow some times of employment.  Thus, his PTSD does not preclude him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  On this basis, the evidence does not support the assignment of TDIU.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and TDIU is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

An increased rating in excess of 50 percent for PTSD is denied.

TDIU is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


